Curia., per Earle, J.
The act of incorporation gives authority to the Town-Council of Anderson, to impose certain fines for the violation of their ordinances, and, if less than $ 20, to try the offender. The plaintiff, it was alleged, committed a breach of an ordinance by exhibiting certain shows. For this, he was summon*26ed before the council, and fined. He paid the fines, being $ 5 for each exhibition, amounting to the sum of $ 15, and brought this action to recover it back.
Whitner, for the motion.
If the council had jurisdiction of the subject, their judgment is final. If they had not, the plaintiff’s remedy was by prohibition. If he was not subject to their cognizance, he could have prevented the collection of the money. After having paid it, we do not perceive how he can be allowed to recover it back, without a departure from well settled principles. The judgment of a court of competent jurisdiction, on a matter within its cognizance, is conclusive. If the charter gives an appeal from the decision of the council, the plaintiff should have appealed. If it does not, I cannot perceive how the justice or this court could aid him. He does not come within the cases on the subject of money paid under color of legal proceedings, or void process, or extorted, or obtained by oppression.
If we consider the question of his liability, as we should on an appeal, it is equally clear that he was properly fined, for exhibiting figures and shows, in violation of the ordinance. It is only necessary to read his advertisement: — “Splendid Magical Views of the Ptolemaic System, and other Systems of Astronomy; Splendid Views of all the Kings and Queens of England ; Splendid Portraits, showing the Modern Costume of various Nations; Splendid Views of Beasts, Birds and Fishes!” This seems to include every portion of Nature, whether in Heaven, or on Earth, or in the waters of the Sea, and must come up to any definition of figures and shows. The council was not in error, nor was the justice; and his judgment is affirmed.
Richardson, Butler and Evans, Justices, concurred.